Title: Virginia Nonimportation Resolutions, 17 May 1769
From: House of Burgesses
To: 


                    WILLIAMSBURG.
                    WEDNESDAY, THE 17TH MAY, 1769.
                    About 12 o’Clock his Excellency the Governor was pleased, by his Messenger, to command the Attendance of the House of Burgesses in the Council Chamber, whereupon, in Obedience to his Lordship’s Command, the House, with their Speaker, immediately waited upon his Excellency, when he thought fit to dissolve the General Assembly.
                    The late Representatives of the People then judging it necessary that some Measures should be taken in their distressed Situation, for pre-serving the true and essential Interests of the Colony, resolved upon a Meeting for that very salutary Purpose, and therefore immediately, with the greatest Order and Decorum, repaired to the House of Mr. Anthony Hay in this City, where being assembled, it was first proposed, for the more decent and regular Discussion of such Matters as might be taken into Consideration, that a Moderator should be appointed, and, on the Question being put, Peyton Randolph, Esq; late Speaker of the House of Burgesses, was unanimously elected.
                    
                    The true State of the Colony being then opened and fully explained, and it being proposed that a regular Association should be formed, a Committee was appointed to prepare the necessary and most proper Regulations for that Purpose, and they were ordered to make their Report to the General Meeting the next Day at 10 o’Clock.
                    THURSDAY, MAY 18.
                    At A farther Meeting, according to Adjournment, the Committee appointed Yesterday, made their Report, which being read, seriously considered, and approved, was signed by a great Number of the principal Gentlemen of the Colony then present, and is as follows:
                    We his Majesty’s most dutiful Subjects, the late Representatives of all the Freeholders of the Colony of Virginia, avowing our inviolable and unshaken Fidelity and Loyalty to our most gracious Sovereign, our Affection for all our Fellow Subjects of Great-Britain; protesting against every Act or Thing, which may have the most distant Tendency to interrupt, or in any wise disturb his Majesty’s Peace, and the good Order of his Government in this Colony, which we are resolved, at the Risque of our Lives and Fortune, to maintain and defend; but, at the same Time, being deeply affected with the Grievances and Distresses, with which his Majesty’s American Subjects are oppressed, and dreading the Evils which threaten the Ruin of ourselves and our Posterity, by reducing us from a free and happy People to a wretched and miserable State of Slavery; and having taken into our most serious Consideration the present State of the Trade of this Colony, and of the American Commerce in general, observe with Anxiety, that the Debt due to Great-Britain for Goods imported from thence is very great, and that the Means of paying this Debt, in the present Situation of Affairs, are likely to become more and more precarious; that the Difficulties, under which we now labour, are owing to the Restrictions, Prohibitions, and ill advised Regulations, in several late Acts of Parliament of Great-Britain, in particular, that the late unconstitutional Act, imposing Duties on Tea, Paper, Glass, &c. for the sole Purpose of raising a Revenue in America, is injurious to Property, and destructive to Liberty, hath a necessary Tendency to prevent the Payment of the Debt due from this Colony to Great-Britain, and is, of Consequence, ruinous to Trade; that, notwithstanding the many earnest Applications already made, there is little Reason to expect a Redress of those Grievances; Therefore, in Justice to ourselves and our Posterity, as well as to the Traders of Great-Britain concerned in the American Commerce, we, the Subscribers, have voluntarily and unanimously entered into the following Resolutions, in Hopes that our Example will induce the good People of this Colony to be frugal in the Use and Consumption of British Manufactures, and that the Merchants and Manufacturers of Great-Britain may, from Motives of Interest, Friendship, and Justice, be engaged to exert themselves to obtain for us a Redress of those Grievances, under which the Trade and Inhabitants of America at present labour; We do therefore most earnestly recommend this our Association  to the serious Attention of all Gentlemen, Merchants, Traders, and other Inhabitants of this Colony, in Hopes, that they will very readily and cordially accede thereto.
                    First, It is unanimously agreed on and resolved this 18th Day of May, 1769, that the Subscribers, as well by their own Example, as all other legal Ways and Means in their Power, will promote and encourage Industry and Frugality, and discourage all Manner of Luxury and Extravagance.
                    Secondly, That they will not at any Time hereafter, directly or indirectly import, or cause to be imported, any Manner of Goods, Merchandize, or Manufactures, which are, or shall hereafter be taxed by Act of Parliament, for the Purpose of raising a Revenue in America (except Paper, not exceeding Eight Shillings Sterling per Ream, and except such Articles only, as Orders have been already sent for) nor purchase any such after the First Day of September next, of any Person whatsoever, but that they will always consider such Taxation, in every Respect, as an absolute Prohibition, and in all future Orders, direct their Correspondents to ship them no Goods whatever, taxed as aforesaid, except as is above excepted.
                    Thirdly, That the Subscribers will not hereafter, directly or indirectly, import or cause to be imported from Great-Britain, or any Part of Europe (except such Articles of the Produce or Manufacture of Ireland as may be immediately and legally brought from thence, and except also all such Goods as Orders have been already sent for) any of the Goods herein after enumerated, viz. Spirits, Wine, Cyder, Perry, Beer, Ale, Malt, Barley, Pease, Beef, Pork, Fish, Butter, Cheese, Tallow, Candles, Oil, Fruit, Sugar, Pickles, Confectionary, Pewter, Hoes, Axes, Watches, Clocks, Tables, Chairs, Looking Glasses, Carriages, Joiner’s and Cabinet Work of all Sorts, Upholstery of all Sorts, Trinkets and Jewellery, Plate and Gold, and Silversmith’s Work of all Sorts, Ribbon and Millinery of all Sorts, Lace of all Sorts, India Goods of all Sorts, except Spices, Silks of all Sorts, except Sewing Silk, Cambrick, Lawn, Muslin, Gauze, except Boulting Cloths, Callico or Cotton Stuffs of more than Two Shillings per Yard, Linens of more than Two Shillings per Yard, Woollens, Worsted Stuffs of all Sorts of more than One Shilling and Six Pence per Yard, Broad Cloths of all Kinds at more than Eight Shillings per Yard, Narrow Cloths of all Kinds at more than Three Shillings per Yard, Hats, Stockings (Plaid and Irish Hose excepted) Shoes and Boots, Saddles, and all Manufactures of Leather and Skins of all Kinds, until the late Acts of Parliament imposing Duties on Tea, Paper, Glass, &c. for the Purpose of raising a Revenue in America, are repealed, and that they will not, after the First of September next, purchase any of the above enumerated Goods of any Person whatsoever, unless the above mentioned Acts of Parliament are repealed.
                    Fourthly, That in all Orders, which any of the Subscribers may hereafter send to Great-Britain, they shall, and will expressly direct their Correspondents not to ship them any of the before enumerated Goods, until the before mentioned Acts of Parliament are repealed; and if any Goods are shipped to them contrary to the Tenor of this Agreement,  they will refuse to take the same, or make themselves chargeable therewith.
                    Fifthly, That they will not import any Slaves, or purchase any imported, after the First Day of November next, until the said Acts of Parliament are repealed.
                    Sixthly, That they will not import any Wines of any Kind whatever, or purchase the same from any Person whatever, after the First Day of September next, except such Wines as are already ordered, until the Acts of Parliament imposing Duties thereon are repealed.
                    Seventhly, For the better Preservation of the Breed of Sheep, That they will not kill, or suffer to be killed, any Lambs, that shall be yeaned before the First Day of May, in any Year, nor dispose of such to any Butcher or other Person, whom they may have Reason to expect, intends to kill the same.
                    Eighthly and Lastly, That these Resolves shall be binding on all and each of the Subscribers, who do hereby each and every Person for himself, upon his Word and Honour, agree that he will strictly and firmly adhere to and abide by every Article in this Agreement, from the Time of his signing the same, for and during the Continuance of the before mentioned Acts of Parliament, or until a general Meeting of the Subscribers, after one Month’s public Notice, shall determine otherwise, the second Article of this Agreement still and for ever continuing in full Power and Force.
                    
                        
                            Peyton Randolph,
                            Thomson Mason,
                            David Mason,
                        
                        
                            Robert Carter Nicholas,
                            Josias Payne, jun.
                            William Macon, jun.
                        
                        
                            Burwell Basset,
                            Hugh Innes,
                        
                        
                            Richard Bland,
                            Richard Anderson,
                            Bolling Stark,
                        
                        
                            Archibald Cary,
                            James Scott, jun.
                            Robert Bolling,
                        
                        
                            Richard Henry Lee,
                            John Green,
                            Paul Carrington,
                        
                        
                            Charles Carter, Lancaster.
                            Wilson Miles Cary,
                            Thomas Walker,
                        
                        
                            Gabriel Jones,
                            William Cabell, jun.
                        
                        
                            George Washington,
                            Willis Riddick,
                            Nathaniel Edwards, jun.
                        
                        
                            Carter Braxton,
                            Thomas Glascock,
                        
                        
                            Severn Eyre,
                            John Woodson,
                            Robert Rutherford,
                        
                        
                            Richard Randolph,
                            Benjamin Howard,
                            Thomas Barbour,
                        
                        
                            Patrick Henry, jun.
                            Isaac Read,
                            Charles Lynch,
                        
                        
                            Peter Johnston,
                            Foushee Tebbs,
                            James Hamilton,
                        
                        
                            Henry Lee,
                            Edward Osborne,
                            John Wilson, Augusta.
                        
                        
                            Nathaniel Terry,
                            Francis Peyton,
                            William Clayton,
                        
                        
                            Thomas Whiting,
                            Abraham Hite,
                            Robert Munford, Mecklenburg.
                        
                        
                            Thomas Jefferson,
                            James Wood,
                        
                        
                            Thomas Nelson, jun.
                            Richard Baker,
                            Thomas Bailey,
                        
                        
                            James Walker,
                            Edwin Gray,
                            Thomas Scott,
                        
                        
                            John Alexander,
                            Robert Munford, Amelia.
                            Lewis Burwell,
                        
                        
                            Champion Travis,
                            John Harmanson,
                        
                        
                            George Ball,
                            Henry Taylor,
                            Thomas Parramore,
                        
                        
                            Thomas Harrison,
                            Joseph Cabell,
                            John Donelson,
                        
                        
                            Thomas Claiborne,
                            Alexander Tren[t],
                            Cornelius Thomas,
                        
                        
                            John Blair, jun.
                            John Mayo,
                            Thomas Johnson,
                        
                        
                        
                            John Lewis, jun.
                            Edward Hack Moseley, jun
                            Philip Ludwell Grymes,
                        
                        
                            William Roane,
                        
                        
                            William A[crill]
                            John Ackiss,
                            Charles Carter, King George.
                        
                        
                            Hartwell Cocke,
                            James Bridger,
                        
                        
                            John Talbot,
                            David Meade,
                            Richard Starke, Clerk to the association.
                        
                        
                            Richard Lee,
                            Southy Simpson,
                        
                        
                            Joseph Hutchings,
                            Peter Poythress,
                            
                        
                    
                    The Business being finished, the following toasts were drank, and the Gentlemen retired.
                    The King.
                    The Queen and Royal Family.
                    His Excellency Lord Botetourt, and Prosperity to Virginia.
                    A speedy and lasting Union between Great-Britain and her Colonies.
                    The constitutional British Liberty in America, and all true Patriots, the Supporters thereof.
                    
                        
                            Duke of Richmond.
                            The late Speaker
                        
                        
                            Earl of Shelburne
                            The Treasurer of the colony
                        
                        
                            Col. Barre
                            The Farmer and Monitor
                        
                    
                    IN compliance with the foregoing Invitation, we do most cordially accede and agree to the Association so laudably proposed; and in Testimony thereof have subscribed our Names thisDay of 1769.
                    
                        
                            William Matthis
                            Samuel Tatem
                            Richard Melton
                        
                        
                            Jas. Lane
                            N: Ellzey
                            Wm. Stanhope
                        
                        
                            Tho. Gist.
                            Travers Nash
                            Wm. Walrond
                        
                        
                            Wm. George
                            Isaac Davis
                            Samuel Baker
                        
                        
                            George Headon
                            Daniel Kincheloe
                            J. Gwatkin
                        
                        
                            Amos Davis
                            John Terry
                            Rd. Milton
                        
                        
                            
                            Thos. Bird
                            
                        
                    
                